Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-51787 ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. (Exact name of small business issuer as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 98-0522960 (IRS employer Identification No.) 6130 Elton Avenue, Las Vegas, Nevada, 89107 (Address of principal executive offices) 702-216-0470 (Issuers telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes ¨ No x As of March 31, 2007, 51,000,000 shares of the issuers Common Stock, $.0001 par value per share, were outstanding. Transitional Small Business Disclosure Format Yes ¨ No x - 1 - ***** On October 5, 2006 the Company determined that a restatement of its financial statements for the year ended December 31, 2006 was necessary to eliminate the consolidation of Shenzhen Naiji Science and Technology Co. Ltd., to correct an error in recording the issuances of 3,000,000 shares of common stock and 5,000,000 shares of preferred stock, and to correct several errors in accounting. Please refer to our notes to financial statements number 3 in our amended 10KSB filed with the SEC on November 7, 2007 and our notes to financial statements number 2 in our amended March 31, 2007 financial statements below. As a result of these errors, the quarter ended March 31 and June 30, 2007 are amended to reflect the elimination of errors carried forward into 2007 records. ***** - 2 - INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements  F1 4 Consolidated Balance Sheets - December 31, 2006 and March 31, 2007 (unaudited)  F2 5 Consolidated Statements of Operations - For the Three Months Ended March 31, 2006 and 2007 (unaudited)  F3 6 Consolidated Statements of Cash Flows - For the Three Months Ended March 31, 2006 and 2007 (unaudited)  F4 7 Notes to Consolidated Financial Statements (unaudited)  F5 8 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits and Reports on Form 8-K 19 Signatures 20 - 3 - Item 1. FINANCIAL STATEMENTS ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. Consolidated Financial Statements MARCH 31, 2007 RESTATED (Prepared Without Audit) -F1- - 4 - ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. CONSOLIDATED BALANCE SHEETS Three Months Ended Year Ended March 31, 2007 December 31, 2006 ASSETS RESTATED RESTATED Current Assets: (Unaudited) (Audited) Cash $ 838,318 $ 995,576 Accounts receivables 1,673,459 1,878,453 Other receivables 72,926 429,679 Advances to suppliers 232,115 223,426 Inventory 2,062,030 1,826,681 Total current assets 4,878,848 5,353,815 Fixed Assets: Land use right 2,437,920 2,437,920 Production equipment 161,682 161,682 Office equipment 87,474 85,061 Vehicles 304,277 304,277 Construction in progress 2,344,827 1,713,304 5,336,180 4,702,244 Less accumulated depreciation 340,765 321,389 Net fixed assets 4,995,415 4,380,855 Other Assets: Collateral deposit 142,301 255,955 Deposits 195,236 146,970 Total other assets 337,537 402,925 Total Assets $ 10,211,800 $ 10,137,595 LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities: Notes payable $ 474,338 $ 827,600 Accounts payable 2,298,159 1,987,722 Advances from customers 524,825 706,004 Accrued liabilities 128,906 155,711 Other liabilities 144,571 151,195 Shareholder advances 86,629 - Total current liabilities 3,657,428 3,828,232 Stockholders Equity: Common stock: authorized 150,000,000 shares of $0.001 par value; issued and outstanding 51,000,000 shares 51,000 51,000 Preferred stock: authorized 5,000,000 shares of $0.001 par value; issued and outstanding 5,000,000 shares 5,000 5,000 Capital in excess of par value 5,315,773 5,315,773 Retained Earnings 922,986 748,510 Earnings appropriated for statutory reserves 183,749 183,749 Comprehensive income 75,864 5,331 Total Stockholders equity 6,554,372 6,309,363 Total Liabilities and Stockholders Equity $ 10,211,800 $ 10,137,595 The accompanying notes are an integral part of these financial statements. -F2- - 5 - ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended March 31, 2007 and 2006 (Prepared Without Audit) RESTATED Three Months Ended March 31, Revenue $ 1,939,482 $ 1,406,524 Cost of Sales 1,607,415 1,123,257 Gross Profit 332,067 283,267 Expenses: Selling and Administrative Expenses 155,682 161,312 Operating Income 176,385 121,955 Other Expense (1,908) (13,629) Income Before Income Taxes 174,477 108,326 Provision for Income Taxes: Current Provision - (10,000) Realized Deferred Tax Asset - (31,997) Income Tax Recovery - 27,068 Net Tax Provision - (14,929) Net Income for the Period 174,477 93,397 Other Comprehensive Income - Foreign currency translation adjustments 70,533 3,077 Total Comprehensive Income $ 245,010 $ 96,474 Income Per Common Share - Basic and Diluted $0.01 $0.00 Weighted average number of shares outstanding 33,000,000 24,000,000 The accompanying notes are an integral part of these financial statements. -F3- - 6 - ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2007 and 2006 (Prepared Without Audit) RESTATED CASH FLOWS FROM OPERATIONS: Net income $ 174,477 $ 93,397 Charges not requiring the outlay of cash: Depreciation and amortization 19,376 19,021 Changes in assets and liabilities: Decrease (increase) in accounts receivable 204,994 (319,289) Decrease (increase) in other receivables 356,753 (57,388) Decrease (increase) in advances to suppliers (8,689) 18,767 Increase in inventory (235,349) (230,700) Increase in deposits (48,265) - Increase in accounts payable 310,439 285,789 Decrease in advances from customers (181,179) (82,320) Decrease in other payable (6,624) (54,233) Decrease in accrued liabilities (26,805) - Decrease in deferred taxes - 31,997 Net Cash Provided (Consumed) By Operating Activities 559,128 (294,959) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of fixed assets (2,413) (7,472) Increase in construction in progress (631,523) - Deposit on land - (209,710) Net Cash Consumed By Investing Activities (633,936) (217,182) CASH FLOWS FROM FINANCING ACTIVITIES: Advances from shareholder 86,629 441,785 Funds set aside for collateral account 113,650 - Repayment under bank credit facility ( ) - Net Cash Provided (Consumed) By Financing Activities (152,983) 441,785 Cash effect of other comprehensive income 70,533 3,077 Net change in cash (157,258) (67,279) Cash balance, beginning of period 995,576 283,601 Cash balance, end of period $ 838,318 $ 216,322 The accompanying notes are an integral part of these financial statements. -F4- - 7 - ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (Unaudited) RESTATED 1. BASIS OF PRESENTATION The unaudited interim financial statements of Asia Electrical Power International Group Inc. (the Company) as of March 31, 2007 and for the three month periods ended March 31, 2007 and 2006, have been prepared in accordance with generally accepted accounting principles. In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for such periods. The results of operations for the quarter ended March 31, 2007 are not necessarily indicative of the results to be expected for the full fiscal year ending December 31, 2007. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements of the Company for the year ended December 31, 2006. 2. RESTATEMENTS On October 5, 2007, the Company determined that a restatement of its financial statements for the period ended March 31, 2007 was necessary to eliminate the consolidation of Shenzhen Naiji Science and Technical Co. Ltd., to correct an error in recording the issuance of 3,000,000 shares of common stock and 5,000,000 shares of preferred stock, and to correct several errors in accounting. The effect of these restatements on the Companys previously issued March 31, 2007 financial statements is detailed below: Statement of Income and Comprehensive Income, March 31, 2007 Previously Increase As Reported (Decrease) Restated Cost of Sales $ 1,580,324 $ )(A) $ 1,607,415 Gross Profit 359,158 (27,091) 332,067 Selling and Administrative Expenses 294,211 138,529 (A)(I) 155,682 Operating Income 64,947 111,438 176,385 Other Income 6,831 (6,831)(B) - Other Expense (7,499) 5,591 (B) (1,908) Minority Interest 4,610 (4,610)(D) - Income Before Income Taxes 68,889 105,588 174,477 Other Comprehensive Income - Foreign Currency Translation Adjustments - 70,533 (F) 70,533 Total Comprehensive Income $ 68,889 $ 176,121 $ Net Income Per Common Share Basic and Diluted $ .03 $ (.02)(G) $ .01 -F5- - 8 - ASIA ELECTRICAL POWER INTERNATIONAL GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (Unaudited) RESTATED 2. RESTATEMENTS (CONTINUED) Statement of Cash Flows, March 31, 2007 Previously Increase As Reported (Decrease) Restated Cash Flows From Operating Activities: Net income $ 68,889 $ 105,588 $ 174,477 Depreciation and amortization 20,938 (1,562) 19,376 Provision for minority interest in earnings (4,610) 4,610 (D) - Decrease in accounts receivable 302,997 (98,003)(T) 204,994 Decrease (increase) in other receivables (56,640) 413,393 (J) 356,753 Increase in advances to suppliers (601,907) 593,218 (H) (8,689) Increase in deposits - (48,265)(J) (48,265) Increase in accounts payable (42,823) 353,262 (K) 310,439 Decrease in other payables (7,764) 1,140 (6,624) Decrease in accrued liabilities (25,934) (871) (26,805) Decrease in deferred taxes 2,830 (2,830) - Net Cash Provided (Consumed) by Operating Activities (760,552 ) 1,319,680 559,128 Cash Flows From Investing Activities: Purchases of Fixed Assets (8,497) 6,084 (2,413) Increase in construction in progress - (631,523)(H) (631,523) Net Cash Consumed by Investing Activities (8,497) (625,439
